Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 05/10/2019.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 2, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 2 recites wherein adjusting the remaining lifetime status of the surgical instrument further comprises: identifying a second surgical instrument actuator state for the surgical instrument during the use of the system; and reducing the remaining useful lifetime status of the surgical instrument by a second surgical instrument lifetime reduction amount based upon the second surgical instrument actuator state. Claim 12 recites wherein providing in the second information structure in the computer readable storage device an association includes providing a first association between a first wear-down actuation state and a first .
The Office agrees the art of record fails to teach or suggest these features.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0129140 (Todd et al.) in view of U.S. Patent Publication Number 2003/0093103 (Malackowski)
Regarding claims 1, 4, 5 Todd discloses as shown in Figures 1, 2 a method for tracking use in a system of a surgical instrument comprising a radio frequency identification device (RFID system 200, see paragraph [0039]), wherein the RFID includes a computer readable storage device (memory of Integrated Circuit IC, see paragraph [0039]) that comprises a surgical instrument identifier and remaining lifetime information for the identified surgical instrument; see paragraph [0064]; the method comprising: attaching the surgical instrument to an instrument actuator (surgical device 110) on the system; see paragraph [0032]; providing in a second information structure in a computer readable storage device an association between a surgical instrument wear-down actuation state and a surgical instrument lifetime reduction amount, wherein providing in the second information structure in the computer readable storage device 
Regarding claims 6, 7 Todd discloses as shown in Figures 1, 2 a surgical system that includes a surgical instrument (ophthalmic surgical component or adaptation 100, see paragraph [0032]) and a surgical instrument actuator (surgical device 110, see paragraph [0032]) comprising: a processor (Integrated Circuit IC, see paragraph [0039]); a memory device (memory of Integrated Circuit IC, see paragraph [0039]) holding an instruction set executable on the processor to cause the processor to perform operations comprising: providing in a first information structure in the memory device that associates a surgical instrument identifier with remaining useful lifetime information of an identified surgical instrument, the instruction set causing the processor to perform further operations including: associating a tracking device (identifier 102, see paragraph [0033]) with the identified surgical instrument; wherein providing in the information structure in the memory device that associates a surgical instrument identifier with the indication of remaining useful lifetime of the identified surgical instrument includes, providing the information structure in a computer readable storage device in the tracking device. See paragraph [0064]; tracking surgical instrument actuator state of the identified surgical instrument during performance of a surgical procedure; and adjusting the associated remaining useful lifetime information of the identified surgical instrument based upon a surgical instrument lifetime reduction amount in response to the tracked surgical instrument actuator state matching a surgical instrument wear-down actuation state during the performance of the surgical procedure.  See paragraph [0064].
 discloses providing in a second information structure in the memory device an association between the surgical instrument wear-down actuation state and the surgical instrument lifetime reduction amount. See paragraphs [0047], [0064].

Regarding claim 11, Todd discloses as shown in Figures 1, 2 a method for use with a system that includes a surgical, comprising: providing in a first information structure in a memory device that associates a surgical instrument identifier with remaining useful lifetime information of the identified surgical instrument; see paragraph [0064]; attaching the surgical instrument to an instrument actuator on the system; and adjusting the remaining useful lifetime information of the identified surgical instrument within the computer readable storage device to indicate a reduced useful lifetime, wherein adjusting the remaining useful lifetime information comprises: identifying a first surgical instrument actuator state for the surgical instrument during use of the system, and reducing the remaining useful lifetime information of the surgical instrument by a first surgical instrument lifetime reduction amount based upon the first surgical instrument actuator state. See paragraph [0064].
Claims 3 and 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0129140 (Todd et al.) in view of U.S. Patent Publication Number 2006/0119481 (Tethrake et al.)
Regarding claim 3, Todd fails to disclose sending an indication of remaining useful lifetime over a network to an inventory management system. 
Tethrake, from the same field of endeavor teaches a similar method as shown in Figures 4, 8  where the method includes the step of sending an indication of remaining useful lifetime over a network to an inventory management system, for the purpose of maintaining a database and perform data analysis. See paragraphs [0031], [0048].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Todd include the step of sending an indication of remaining useful lifetime over a network to an inventory management system as taught by Tethrake in order to maintain a database and perform data analysis.
Regarding claims 8, 9 Todd fails to disclose sending an indication of remaining useful lifetime over a network to an inventory management system. 
Tethrake, from the same field of endeavor teaches a similar method as shown in Figures 4, 8  where the method includes the step of sending an indication of remaining useful lifetime over a network to an inventory management system, for the purpose of maintaining a database and perform data analysis. See paragraphs [0031], [0048].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Todd include the step of sending an indication of remaining useful lifetime over a network to an inventory management system as taught by Tethrake in order to maintain a database and perform data analysis.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0276950 (Smaby et al.) in view of U.S. Patent Publication Number 2006/0129140 (Todd et al.), U.S. Patent Publication Number 2006/0119481 (Tethrake et al.)
Regarding claim 13, Smaby et al. discloses as shown in Figures 5, 8A, 8B, 9A-9C  a surgical method for use with a teleoperated surgical system that includes a surgical instrument (tool 840, see paragraph [0108]) and a surgical instrument actuator (actuator 826, see paragraphs [0106], [0108]), comprising: associating a radio frequency identification device (845, see paragraph [0123]) with the surgical instrument; providing in the RFID a first information structure in a computer readable storage device that associates a surgical instrument identifier; attaching the surgical instrument with the associated RFID to an instrument carriage that includes actuator outputs (one or more mechanical elements 836, see paragraph [0108]); actuating the surgical instrument using the actuator outputs to change a surgical instrument actuator state during a surgical procedure; see paragraph [0108].
 	Smaby fails to disclose the first information structure includes the remaining useful lifetime of the identified surgical instrument, tracking surgical instrument actuator state of the identified surgical instrument during performance of a surgical procedure; actuating the surgical instrument using the actuator outputs to change a surgical instrument actuator state during a surgical procedure; adjusting the associated remaining useful lifetime of the identified surgical instrument within the computer readable storage device by a surgical instrument lifetime reduction amount in response to the tracked surgical instrument actuator state matching a surgical instrument wear-down actuation state during the performance of the surgical procedure; reading the reduced useful lifetime from the computer readable storage device by an RFID reader; and sending an indication of the remaining lifetime over a network to an inventory management system.
Todd, from the same field of endeavor teaches a similar method as shown in Figures 1, 2, where the method a similar RFID that includes a computer readable storage device (memory of Integrated Circuit IC, see paragraph [0039]) that comprises a surgical instrument identifier and remaining lifetime information for the identified surgical instrument; see paragraph [0064]; the method comprising: attaching the surgical instrument to an instrument actuator (surgical device 110) on the system; see paragraph [0032]; providing in a second information structure in a computer readable storage device an association between a surgical instrument wear-down actuation state and a surgical instrument lifetime reduction amount, wherein providing in the second information structure in the computer readable storage device an association includes providing a first association between a first wear-down actuation state and a first lifetime reduction amount and providing a second association between a second wear-down first actuation state and a second lifetime reduction amount; See paragraph [0064]; adjusting the remaining useful lifetime information of the identified surgical instrument within the computer readable storage device to indicate a reduced useful lifetime, wherein adjusting the remaining useful lifetime information comprises: identifying a first surgical instrument actuator state for the surgical instrument during use of the system, and reducing the remaining useful lifetime information of the surgical instrument by a first surgical instrument lifetime reduction amount based upon the first surgical instrument actuator state, for the purpose of tracking the useful life and wear state of the instrument. See paragraph [0064].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Smaby to include the steps of the first information structure includes the remaining useful lifetime of the identified surgical instrument, tracking surgical instrument actuator state of the identified surgical instrument during performance of a surgical procedure; actuating the surgical instrument using the actuator outputs to change a surgical instrument actuator state during a surgical procedure; adjusting the associated remaining useful lifetime of the identified surgical instrument within the computer readable storage device by a surgical instrument lifetime reduction amount in response to the tracked surgical instrument actuator state matching a surgical instrument wear-down actuation state during the performance of the surgical procedure; reading the reduced useful lifetime from the computer readable storage device by an RFID reader as taught by Todd in order to track the useful life and wear state of the instrument.
Tethrake, from the same field of endeavor teaches a similar method as shown in Figures 4, 8  where the method includes the step of sending an indication of remaining useful lifetime over a network to an inventory management system, for the purpose of maintaining a database and perform data analysis. See paragraphs [0031], [0048].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Smaby and Todd include the step of sending an indication of remaining useful lifetime over a network to an inventory management system as taught by Todd in order to maintain a database and perform data analysis

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771